IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                      JANUARY SESSION, 1997
                                                                 FILED
                                                                      June 3, 1997
STATE OF TENNESSEE,               )
                                                             Cecil Crowson, Jr.
                                  )   No. 02C01-9510-CC-00298 Appellate C ourt Clerk
      Appellee                    )
                                  )   HENDERSON COUNTY
vs.                               )
                                  )   Hon. FRANKLIN MURCHISON, Judge
DEWAYNE MOFFITT,                  )
                                  )   (Resisting Arrest)
      Appellant                   )



For the Appellant:                    For the Appellee:

FRANKIE STANFILL and                  CHARLES W. BURSON
DANIEL TAYLOR                         Attorney General and Reporter
Asst. District Public Defenders
112 W. Baltimore, Suite 208           SUSAN ROSEN
Jackson, TN 38301                     Assistant Attorney General
                                      Criminal Justice Division
(ON APPEAL)                           450 James Robertson Parkway
                                      Nashville, TN 37243-0493

GEORGE MORTON GOOGE                   JAMES G. (JERRY) WOODALL
District Public Defender              District Attorney General

                                      DONALD ALLEN and
                                      NICK NICOLA
                                      Asst. District Attorneys General
                                      Lowell Thomas State Office Bldg.
                                      Suite #201-A
                                      Jackson, TN 38302-2825


OPINION FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes
Judge
                                     OPINION



       The appellant, Dewayne Moffitt, was convicted by a Henderson County

jury of resisting arrest, a class B misdemeanor. Tenn. Code Ann. § 39-16-602

(1991). The trial court sentenced the appellant to six months incarceration in the

county jail, suspending all but sixty days. On appeal, the appellant challenges

the sufficiency of the evidence.



       Viewing the evidence adduced at trial in a light most favorable to the

State, the appellant’s conviction arose from the following events. On February

27, 1994, Captain Scott Pollard of the Henderson County Sheriff’s Department

drove to the Royal View Apartments in Lexington. The dispatcher had received

a report that an armed man was attempting to forcibly enter an apartment and,

possibly, was holding another man at gunpoint. When Captain Pollard,

accompanied by Deputy Brian Duke, arrived at the apartment complex, they

were instructed by Sergeant Scotty Kizer of the Lexington Police Department to

proceed to another building in which an injured child was located. The child had

been injured when the mother had either thrown the child from a second floor

window or jumped from the window holding the child in her arms. The mother

had then fled with her children to the appellant’s apartment. The appellant,

however, refused to either allow Captain Pollard to enter his apartment in order

to determine the condition of the child or bring the child to Pollard. The appellant

physically obstructed Pollard’s entry into his apartment, pushing Captain Pollard

and threatening Pollard with a metal pipe. Additionally, several officers

overheard the appellant threaten Pollard’s life. When Pollard and several fellow

officers attempted to arrest the appellant for disorderly conduct and assaulting a

police officer, the appellant refused to allow the officers to place handcuffs on his

wrists. Ultimately, six officers and the use of a chemical spray were needed to

subdue the appellant.


                                         2
      After thoroughly reviewing the records, the briefs, and the law governing

the issue presented by the appellant, we conclude that the evidence is sufficient

to support the finding by the trier of fact of guilt beyond a reasonable doubt and

that no error of law requiring a reversal of the judgment is apparent. Accordingly,

pursuant to Ct. Crim. App. Rule 20, we affirm the judgment of the trial court.




                                   ____________________________________
                                   DAVID G. HAYES, Judge



CONCUR:



__________________________________
JOE B. JONES, Presiding Judge


__________________________________
PAUL G. SUMMERS, Judge




                                         3